Entravision Communications Page 1 of 11 Exhibit 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTS SECOND QUARTER 2017 RESULTS - Announces Increase in Quarterly Cash Dividend to $0.05 Per Share – - Announces $15 Million Share Repurchase Program – - Receives $263.6 Million from the FCC Auction for Broadcast Spectrum – - Enters into Definitive Agreement to Acquire NBC Affiliate KMIR-TV and MyNetworkTV Affiliate KPSE-LD Serving Palm Springs, California – SANTA MONICA, CALIFORNIA, August 2, 2017 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and six-month periods ended June 30, 2017. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data). This press release contains certain non-GAAP financial measures as defined by SEC Regulation G. The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure is included beginning on page 10. Unaudited financial highlights are as follows: Three-Month Period Six-Month Period Ended June 30, Ended June 30, % Change % Change Net revenue $ $ 9 % $ $ 4 % Cost of revenue - digital media (1) % % Operating expenses (2) 5 % 2 % Corporate expenses (3) 6 % 5 % Foreign currency (gain) loss - NM - NM Consolidated adjusted EBITDA (4) )% )% Free cash flow (5) $ $ )% $ $ )% Net income $ $ )% $ $ )% Net income per share, basic and diluted $ $ )% $ $ )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Entravision Communications
